--------------------------------------------------------------------------------

Exhibit 10.1



AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is executed as of this 12th day of
June 2020, by and between Timothy B.  Page (“Employee”) and CAI International,
Inc., a Delaware corporation (the “Company”).
 
RECITALS
 
The Company and Employee are parties to an Employment Agreement dated as of
August 2013, (the “Prior Agreement”).  On the date hereof Employee was promoted
to Executive Vice President and Interim President and Chief Executive Officer,
while continuing his role as the Company’s Executive Vice President and Chief
Financial Officer.  In connection with the promotion, Employee and the Company
have agreed to amend and restate the Prior Agreement with respect to the period
commencing June 12, 2020 (the “Effective Date”).  This Agreement supersedes and
replaces in its entirety the Prior Agreement as of the Effective Date.
 
AGREEMENT
 
In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.           Duties and Scope of Employment.
 
(a)         Position.  As Interim President and Chief Executive Officer and
Executive Vice President and Chief Financial Officer, Employee shall: (i) serve
as the Company’s President and Chief Executive Officer on an interim basis,
until a permanent President and Chief Executive Officer is hired; and (ii)
continue his role as the Company’s Executive Vice President and Chief Financial
Officer.  As Interim President and Chief Executive Officer, Employee shall have
such duties and authority as shall be determined from time to time by the Board
of Directors of the Company (the “Board”), which duties and authority shall be
consistent with the Employee’s position as an interim President and Chief
Executive Officer of a U.S.  public corporation of similar size, and engaged in
a similar business, as the Company.  As Executive Vice President and Chief
Financial Officer, Employee shall be responsible for the finances of the Company
as well as the relations of the Company with financial institutions, including
lenders, lessors and owners of equipment managed by the Company and for the
Company’s financial reporting.  As both Interim President and Chief Executive
Officer and Executive Vice President and Chief Financial Officer, Employee shall
report directly to the Board; provided that if a permanent President and Chief
Executive officer is hired, and Employee continues as Executive Vice President
and Chief Financial Officer, Employee shall then report to the permanent
President and Chief Executive Officer.
 
(b)         Obligations.  During the term of his employment under this
Agreement, Employee shall perform and discharge well and faithfully his duties
and shall devote his full business efforts and time to the Company.  The
foregoing, however, shall not preclude Employee from engaging in civic or
charitable activities or from serving on the boards of directors of other
entities, as long as: (i) such activities and service do not materially
interfere or conflict with his responsibilities to the Company; and (ii)
Employee obtains the prior approval of the Board before accepting any position
on a board of directors of a for‑profit company.
 

--------------------------------------------------------------------------------

2.           Base Salary.
 
During his employment under this Agreement, the Company agrees to pay to
Employee as compensation for his services as of the Effective Date an annual
base salary (“Base Salary”) of $550,000, payable in twenty‑four (24) equal
bi‑monthly installments.  For all purposes of this Agreement, the term “Base
Salary” shall refer to the base salary in effect from time to time.
 
During the term of his employment under this Agreement, Employee’s Base Salary
will be reviewed annually and is subject to annual increase at the discretion of
President and Chief Executive Officer and as approved by the Company’s board of
directors (the “Board”).
 
3.           Retention Bonus and Equity Compensation.
 
In addition to his base salary, provided that he remains a full‑time employee on
the dates that the bonuses and equity compensation would vest, Employee shall be
entitled to:
 
(a)          a “Cash Retention Bonus” in the aggregate of $200,000, to be
payable:
 


(i)
$100,000 on the earlier of: (v) June 12, 2021 (i.e., one year following Mr.
Page’s appointment as Interim Chief Executive Officer); or (w) one month
following the hiring of a permanent Chief Executive Officer or (x) a Change of
Control; and

 


(ii)
$100,000 on the earlier of: (y) September 12, 2021; or (y) one month following
the hiring of a permanent Chief Financial Officer or (z) a Change of Control;
and

 
(b)          a grant of “RSUs” (the with a value of $200,000 (measured as of the
close of trading on June 12, 2020).  The RSUs will vest on the earlier of:
 


(i)
June 12, 2021;

 


(ii)
30‑days following transition to a new permanent Chief Financial Officer (to be
named only after appointment of a new permanent Chief Financial Officer); or

 
(iii)        Change of Control.
 
4.           Employee Benefits.
 
- 2 -

--------------------------------------------------------------------------------

(a)        General.  During the term of his employment under this Agreement,
Employee shall be eligible to participate in the employee benefit plans and
executive compensation programs made available by the Company to its executive
officers generally, including (without limitation) any of the following plans if
and when adopted and made available by the Board: pension plans, savings plans,
deferred compensation plans, life, disability, health, accident and other
insurance programs, paid vacations, paid parking at the Company’s office
building and similar plans or programs subject in each case to the generally
applicable terms and conditions of the plan in question and to the determination
of any committee administering such plan or program.
 
(b)         Additional Benefits.  Subject to Employee’s insurability, the
Company will maintain a policy of long‑term disability insurance providing for
disability coverage in accordance with the policy terms.  In addition, the
Company will pay Employee an annual perquisite budget of $38,000, subject to tax
withholdings.
 
(c)          Vacation.  Employee shall be entitled to paid vacation accruing at
the rate of 20 days per calendar year.  No more than 20 days of accrued vacation
shall carry forward to the next year.
 
5.           Equity Compensation.
 
Employee will be eligible to receive incentive grants (the number of shares of
the Company’s common stock into which such grants may be converted, as adjusted
for any stock dividends, combinations or splits with respect to such shares, the
“Shares”) pursuant to the Company’s 2019 Incentive Plan (as amended from time to
time, the “Plan”) pursuant to terms and conditions to be approved by the
Company’s Board of Directors at the time of grant.
 
6.           Annual Bonus
 
Employee shall be eligible to earn an annual bonus with a targeted value (at
100% attainment) of 50% of his Base Salary (the “Target Bonus”), with up to 100%
of the bonus (to be specified annually by the Compensation Committee) to be
earned based on the Company’s achievement of its budgeted after tax-profits,
pre‑tax profits or other operating metrics, as determined annually by the
Board’s Compensation Committee and approved by the Board.  Any portion of
Employee’s bonus that is not determined by objective criteria will be based on a
subjective evaluation of Employee’s performance, based on criteria developed by
the Compensation Committee (in its discretion) after consultation with Employee
and approved by the Board.  The actual payout under the Company objective
financial performance and subjective performance elements of the plan can range
from 0% (at an achievement level of less than 75%) to 200% of the Target Bonus
(at an achievement level of at least 175%), and the Compensation Committee
retains discretion to increase or decrease the calculated payout and achievement
levels.
 
Except as provided for in the case of a Qualifying Termination (defined below in
Section 10(b)), no bonus shall be earned or payable under this Section 6 unless
Employee’s employment under this Agreement continues through the end of the
Fiscal Year to which the bonus relates.  Any amounts due to the Employee under
this Section 6 shall be paid within the two and one half (2 1/2) month period
immediately following the Fiscal Year to which the bonus relates.  For all
purposes of this Agreement, “Fiscal Year” shall mean the Company’s fiscal year,
which as of the date of this Agreement ends on December 31.
 
- 3 -

--------------------------------------------------------------------------------

7.           Business Expenses and Travel.
 
During the term of his employment under this Agreement, Employee shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with his duties hereunder.  The Company shall
reimburse Employee for such expenses upon presentation of any itemized account
and appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies.
 
8.           Term of Agreement.
 
Subject to the basic rule set forth below in Section 9(a), this Agreement shall
continue, beginning on the Effective Date, until the third anniversary of the
Effective Date (the “Applicable Term”).  If not terminated in writing by either
party at least thirty (30) days prior to the end of the Applicable Term, this
Agreement shall automatically renew for an additional thirty‑six (36) months.
 
9.           Termination.
 
(a)          Basic Rule.  Employee is an employee at will.  Notwithstanding any
other provision of this Agreement, either party may terminate Employee’s
employment at any time, with or without cause.
 
(b)         Termination by the Company for Cause.  The Company, at its option
and without prejudice to any other remedy to which the Company may be entitled
either at law, in equity, or under this Agreement, may terminate Employee’s
employment at any time for Cause by giving Employee written notice specifying
the Cause event.  For all purposes under this Agreement, “Cause” shall mean:
 
(i)            A failure by Employee to substantially perform his material
duties hereunder, other than due to death or Disability, which is not cured
within thirty (30) days after notice from the Company;
 
(ii)           Employee’s commission of material dishonesty, fraud or
misrepresentation or other act of moral turpitude;
 
(iii)         An intentional act by Employee (other than one constituting a
business judgment that was reasonable at the time or which was previously
approved by the Board, or gross misconduct by Employee, which (in each case) is
seriously injurious to the Company;
 
(iv)          A material breach by Employee of this Agreement which is not cured
within thirty (30) days after receipt of notice from the Company;
 
(v)           A material and willful violation of federal or state law or
regulation applicable to the business of the Company; or
 
(vi)         A material and willful violation of written directions to Employee
from the Board (or any special committee of the Board), but only if Employee has
been provided written notice of the specific violations and at least thirty (30)
days to cure such violation (if capable of cure, as determined by the Board).
 
- 4 -

--------------------------------------------------------------------------------

At the time of termination for Cause, the Company shall advise Employee of the
provision of this Section 9(b) under which such termination for Cause is based.
 
(c)          Termination for Death or Disability or Company Insolvency.  In
addition to termination pursuant to Section 9(a) and 9(b), Employee’s employment
shall also be terminated for the following reasons:
 
(i)            Death.  Upon the event of Employee’s death, Employee’s employment
with the Company shall be considered automatically terminated.
 
(ii)          Disability.  Upon the event of Employee’s Disability, Employee’s
employment with the Company shall terminate thirty (30) days after the Company
gives Employee written notice of such termination.  For all purposes of this
Agreement, “Disability” shall mean Employee’s incapacity due to physical or
mental illness or impairment which (in the reasonable and informed opinion of
the Board of Directors) makes Employee unable to perform substantially his
duties under this Agreement for a continuous period of at least 180 days.  The
Company acknowledges that the Americans with Disabilities Act (“ADA”) provides
for accommodations of disabled employees, and the Company affirms that in taking
any action under this Section 9(c)(ii) it will comply with the ADA.
 
(iii)        Company Insolvency.  If the Company becomes insolvent or the
Company seeks relief (or an order is entered against the Company) under any
bankruptcy, reorganization, receivership, transfer for the benefit of creditors
or other debtor relief statute or arrangement (“Company Insolvency”), Employee’s
employment with the Company shall terminate thirty (30) days after the Company
gives Employee written notice of the termination.
 
(d)          Termination for Good Reason.  Notwithstanding anything to the
contrary herein, Employee may terminate his employment for Good Reason in
accordance with this Section 9(d).  For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events, without the
consent of Employee:
 
(i)            any diminution in Employee’s Base Salary, except as part of a
program whereby salaries of all the Company’s senior officers are reduced for
economic reasons;
 
(ii)          any material diminution in Employee’s authority, duties, reporting
or responsibilities, except that (y) the planned replacement of Employee as
Interim President and Chief Executive Officer with a permanent President and
Chief Executive Officer and (z) the planned replacement of Employee with a
successor as Chief Financial Officer, shall not be deemed a material diminution
of Employee’s duties, for purposes of this subsection;
 
(iii)          any action or inaction that constitutes a material breach by the
Company of this Agreement; and
 
- 5 -

--------------------------------------------------------------------------------

(iv)         a material change in the geographic location at which Employee must
perform his duties under this Agreement without the Employee’s consent, except
for office relocation within the San Francisco Bay area; provided that Employee
hereby acknowledges and agrees that he may be required to travel extensively in
connection with the performance of his duties under this Agreement and that any
such travel requirement will not constitute a material change in the geographic
location at which Employee must perform his duties under this Agreement.
 
Notwithstanding any provision in this Agreement to the contrary, termination of
Employee’s employment will not be for Good Reason unless (i) Employee notifies
the Company in writing of the existence of the condition which Employee believes
constitutes Good Reason within ninety (90) days after the initial existence of
such condition (which notice specifically identifies such condition), (ii) the
Company fails to remedy such condition within thirty (30) days after the date on
which it receives such notice (the “Remedial Period”), and (iii) Employee
actually terminates all employment and other positions he has with the Company
within thirty (30) days after the expiration of the Remedial Period and before
the Company remedies such condition.
 
If Employee terminates employment before the expiration of the Remedial Period
or after the Company remedies the condition (even if after the end of the
Remedial Period), then Employee’s termination will not be considered to be for
Good Reason.  A termination of Employee’s employment for Good Reason hereunder
shall be deemed a “Constructive Termination” for purposes of this Agreement.
 
Notwithstanding the foregoing, if at the time Employee terminates his employment
with the Company for Good Reason any of the circumstances described in Section
9(b) (i.e., the Company has Cause for Employee’s termination), then Employee’s
employment shall be deemed to have been terminated by the Company pursuant to
such applicable Section, rather than pursuant to this Section 9(d) for all
purposes of this Agreement.
 
10.         Payments upon Certain Terminations of Employment.
 
If, during the term of this Agreement (including any renewal thereof),
Employee’s employment is terminated, Employee shall be entitled to receive the
following:
 
(a)         Company Termination Under Section 9(b) (Cause) or 9(c)(iii)
(Insolvency) or by Employee without Good Reason.  In the event Employee’s
employment is terminated (or deemed terminated) by the Company pursuant to
Section 9(b)(Cause) or Section 9(c)(iii) (Insolvency) or in the event Employee
terminates his employment with the Company other than for Good Reason, Employee
shall be entitled to all accrued compensation and all other accrued benefits
through the effective date of termination, including payment of any annual
performance bonus earned based on performance in the prior Fiscal Year, but
shall not be entitled to any other compensation or benefits.  All accrued
compensation and all other accrued benefits (the “Accrued Rights”) shall be paid
to Employee within thirty (30) days after the date on which Employee’s
employment with the Company terminates.
 
- 6 -

--------------------------------------------------------------------------------

(b)        Company Termination Without Cause, Termination Under Section 9(c)(i)
(Death) or (ii) (Disability) or Termination for Good Reason within Two Years
After a Change in Control.  If Employee’s employment is terminated prior to the
date that is twenty‑four (24) months after the effective date of a Change in
Control and at a time when no Cause for termination exists and there is no
Company Insolvency, either: (i) by the Company without Cause, (ii) due to
Employee’s death or Disability, or (iii) by Employee for Good Reason (any such
termination, a “Qualifying Termination”), then, in addition to the Accrued
Rights, and provided (in situations other than Employee’s death) Employee signs
and allows to become effective the Company’s standard form of release of all
claims on or before the 60th day following the termination date (the “Release
Deadline”) and complies with his continuing obligations to the Company, Employee
shall be entitled to the following payments and benefits.
 
(i)            Severance Payment.  The Company shall pay Employee a lump sum
amount equal to one hundred percent (100%) of Employee’s then current annual
base salary and an amount equivalent to one (1) year’s cash bonus (calculated on
the basis of the average cash bonus received over  two year reference period),
provided that, if employment is terminated solely in connection with a Change of
Control, the Company shall pay Employee a lump sum amount equal to two hundred
percent (200%) of Employee’s then current annual base salary calculated and an
amount equivalent to one (1) year’s cash bonus (calculated on the basis of the
average cash bonus received over  two year reference period), in either case
with such payment to be made within thirty (30) days after the date on which
Employee’s employment with the Company terminates.  Notwithstanding the
foregoing, Employee will not be entitled to any severance payment identified in
this Subsection 10(b)(i) based upon a Change in Control if Employee continues to
be employed by the Company, a successor to the Company or an affiliate of the
Company, twenty‑four (24) months after the closing of the Change in Control.
 
For all purposes of this Agreement, “Change in Control” shall mean:
 
(x)          a merger or consolidation of the Company with or into any other
company or other entity, if (after giving effect to the merger or consolidation)
the stockholders of the Company immediately prior to the merger or consolidation
would not be able to elect a majority of the Company’s board of directors
immediately following the merger or consolidation;
 
(y)        a sale in one transaction or a series of transactions undertaken with
a common purpose of all or a controlling portion of the Company’s outstanding
voting securities or such amount of the Company’s outstanding voting securities
as would enable the purchaser to obtain the right to appoint a majority of the
Company’s Board of Directors; and
 
(z)          a sale, lease, exchange or other transfer in one transaction or a
series of related transactions undertaken with a common purpose of all or
substantially all of the Company’s assets.
 
- 7 -

--------------------------------------------------------------------------------

(ii)         COBRA Premiums.  If Employee and his spouse and dependent children
(as applicable) are eligible for, and timely (and properly) elect, to continue
their coverage under the Company’s group health plans in accordance with Section
4980B(f) of the Code (“COBRA”), the Company will pay the premium for such
coverage for whichever of the following periods is the shortest: (A) the longer
of (1) the remaining term of this Agreement or (2) a period of eighteen (18)
months following the date of Employee’s termination of employment or (B) until
Employee is no longer entitled to COBRA continuation coverage under the
Company’s group health plans.  Notwithstanding anything to the contrary in this
Section 10(b)(ii), this Section 10(b)(ii) shall not require continuation of any
coverage after death in the case of termination under Section 9(c)(i) (i.e.,
termination on account of death), but nothing in this sentence shall affect any
benefits payable on account of death.
 
(iii)          No Duty To Mitigate.  Employee shall not be required to mitigate
the amount of any payment contemplated by this Section 10(b) (whether by seeking
new employment or in any other manner), nor shall any payment under this Section
10(b) be reduced by any earnings that Employee may receive from any other
source.
 
11.          Proprietary Information.
 
Employee agrees, during and after the term of his employment by the Company, to
comply fully with the Company’s policies relating to non‑disclosure of the
Company’s trade secrets and proprietary information and processes Company
pursuant to that certain Employment, Confidential Information and Intellectual
Property Assignment Agreement previously executed by Employee and attached
hereto as Exhibit A.
 
12.         Section 280G
 
(a)        If the Company undergoes a change in control transaction described in
Section 280G(b)(2)(A)(i) of the Code (a “Section 280G Transaction”) and if any
payments or benefits provided for in this Agreement or otherwise payable to
Employee (x) constitute “parachute payments” within the meaning of Section 280G
of the Code (collectively, the “Payments”) and (y) but for this paragraph, would
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Company shall pay to the Employee either (i) the full amount of
the Payments or (ii) an amount equal to the Payments, reduced by the minimum
amount necessary to prevent any portion of the Payments from being an “excess
parachute payment” (within the meaning of Section 280G) (the “Capped Payments”),
whichever of the foregoing amounts results in the receipt by the Employee, on an
after tax basis, of the greatest amount of Payments notwithstanding that all or
some portion of the Payments may be subject to the Excise Tax.  If a reduction
in severance and other benefits constituting “parachute payments” is necessary
under the shareholder approval process, reduction will occur in the following
order: (i) reduction of cash payments, which will occur in reverse chronological
order such that the cash payment owed on the latest date following the
occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (ii) cancellation of accelerated vesting of equity
awards, which will occur in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first); and (iii) reduction of other employee benefits paid or
provided to Employee, which will occur in reverse chronological order such that
the benefit owed on the latest date following the occurrence of the event
triggering such excise tax will be the first benefit to be reduced.  With
respect to each of (i), (ii) and (iii), in the case of any payments or benefits
that constitute deferred compensation subject to Section 409A, the reduction
will occur first as to amounts that are not deferred.  If two or more equity
awards are granted on the same date, each award will have their acceleration of
vesting reduced on a pro‑rata basis.  In no event will Employee have any
discretion with respect to the ordering of payment reductions.
 
- 8 -

--------------------------------------------------------------------------------

(b)         For purposes of determining whether an Employee would receive a
greater after‑tax benefit from the Capped Payments than from receipt of the full
amount of the Payments, (i) there shall be taken into account any Excise Tax and
all applicable federal, state and local taxes required to be paid by the
Employee in respect of the receipt of such payments and (ii) such payments shall
be deemed to be subject to federal income taxes at the highest rate of federal
income taxation applicable to individuals that is in effect for the calendar
year in which the benefits are to be paid, and state and local income taxes at
the highest rate of taxation applicable to individuals in the state and locality
of the Employee’s residence on the effective date of the Section 280G
Transaction, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes (as determined by assuming
that such deduction is subject to the maximum limitation applicable to itemized
deductions under Section 68 of the Code and any other limitations applicable to
the deduction of state and local income taxes under the Code).
 
(c)         All calculations and determinations under this Section 12, including
application and interpretation of the Code and related regulatory,
administrative and judicial authorities, shall be made by an independent
accounting firm or independent tax counsel appointed by the Company (the “Tax
Advisor”).  All determinations made by the Tax Advisor shall be conclusive and
binding on both the Company and the Employee, and the Company shall cause the
Tax Advisor to provide its determinations and any supporting calculations with
respect to the Employee to the Company and the Employee.  The Company shall bear
all fees and expenses charged by the Tax Advisor in connection with its
services.  For purposes of making the calculations and determinations under this
Section 12, after taking into account the information provided by the Company
and the Employee, the Tax Advisor may make reasonable, good faith assumptions
and approximations concerning the application of Sections 280G and 4999 of the
Code.  The Company and the Employee shall furnish the Tax Advisor with such
information and documents as the Tax Advisor may reasonably request to assist
the Tax Advisor in making calculations and determinations under this Section
12.  In the event that a reduction is required to be applied to the Payments
thereunder, the Payments shall be reduced by the Company in its reasonable
discretion in the following order: (i) reduction of any Payments that are
subject to Section 409A of the Code on a pro‑rata basis or such other manner
that complies with Code Section 409A, as determined by the Company, and (ii)
reduction of any Payments that are exempt from Code Section 409A.
 
(d)          Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:
 
(i)            “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the Treasury regulations promulgated thereunder.
 
- 9 -

--------------------------------------------------------------------------------

(ii)           “Section 280G” shall mean Section 280G of the Code and the
Treasury regulations promulgated thereunder or any similar or successor
provision.
 
13.          Section 409A
 
The Company makes no representations or warranties to Employee with respect to
any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under Section
409A of the Code, and no provision of the Agreement shall be interpreted or
construed to transfer any liability for failure to comply with Code Section 409A
or any other legal requirements from Employee or any other individual to the
Company or any of its affiliates.  However, the parties intend that this
Agreement and the payments and other benefits provided hereunder be exempt from
the requirements of Code Section 409A to the maximum extent possible, pursuant
to Treasury Regulations Sections 1.409A‑1(b)(4), 1.409A‑1(b)(5), 1.409A‑1(b)(6)
and 1.409A‑1(b)(9).  Every payment, installment and benefit payable under this
Agreement is intended to constitute a separate payment for purposes of Section
1.409A‑2(b)(2) of the Treasury Regulations.  To the extent Code Section 409A is
applicable to this Agreement (and such payments and benefits), the parties
intend that this Agreement (and such payments and benefits) comply with the
deferral, payout and other limitations and restrictions imposed under Code
Section 409A.  Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall be interpreted, operated and administered in a
manner consistent with such intentions.  Without limiting the generality of the
foregoing, and notwithstanding any other provision of this Agreement to the
contrary, with respect to any payments and benefits under this Agreement to
which Code Section 409A applies, all references in this Agreement to the
termination of Employee’s employment are intended to mean Employee’s “separation
from service,” within the meaning of Code Section 409A(a)(2)(A)(i).  In
addition, if Employee is a “specified employee,” within the meaning of Code
Section 409A(a)(2)(B)(i), then to the extent necessary to avoid subjecting
Employee to the imposition of any additional tax under Code Section 409A,
amounts that would otherwise be payable under this Agreement during the six-
month period immediately following Employee’s “separation from service,” within
the meaning of Section 409A(a)(2)(A)(i) of the Code, shall not be paid to
Employee during such period, but shall instead be accumulated and paid to
Employee (or, in the event of Employee’s death, Employee’s estate) in a lump sum
on the first business day following the earlier of (a) the date that is six
months after Employee’s separation from service or (b) Employee’s death.
 
14.         Non‑Solicitation and Non‑Disparagement.
 
(a)        Employee agrees that during the period of his employment with the
Company or any of its subsidiaries and affiliates and for the one (1) year
period immediately following termination of such employment (whether such
termination with Cause, without Cause, with Good Reason, or for any other
reason), and to the greatest extent permitted by applicable law, the Employee
shall not engage in the recruiting, soliciting or inducing of any employee or
employees of the Company to terminate their employment with or otherwise cease
their relationship with the Company.
 
- 10 -

--------------------------------------------------------------------------------

(b)        Employee and the Company agree that during Employee’s employment with
the Company or any of its affiliates, the Employee and the Company will not make
any disparaging comments regarding the other (including the Companies
subsidiaries and affiliates) or make any disparaging comments concerning any
aspect of the termination of the employment relationship.  The obligations of
the Employee and the Company under this subsection shall not apply to
disclosures required by applicable law, regulation or order of any court of
governmental agency.
 
15.         Successors.
 
(a)         Company’s Successors.  Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume this Agreement and agree expressly to perform this Agreement
in the same manner and to the same extent as the Company would be required to
perform it in the absence of a succession.  For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by this Agreement by
operation of law.
 
(b)        Employee’s Successors.  This Agreement and all rights of Employee
hereunder shall inure to the benefit of, and be enforceable by, Employee’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees.
 
16.         Notice.
 
Notices and all other communications contemplated by this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S.  registered or certified mail, return receipt requested and
postage prepaid.  In the case of Employee, mailed notices shall be addressed to
him at the home address which he most recently communicated to the Company in
writing.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.
 
17.         Miscellaneous Provisions.
 
(a)        Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by authorized officer of the Company (other than
Employee).  Except as provided herein, no waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
 
(b)        Whole Agreement.  No agreements, representations or understanding
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.
 
- 11 -

--------------------------------------------------------------------------------

(c)         Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.
 
(d)         Severability.  The invalidity or enforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
(e)        No Assignment of Benefits.  The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (e) shall be void.
 
(f)         Limitation of Remedies.  If Employee’s employment hereunder
terminates for any reason, Employee shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement.
 
(g)        Withholding.  The Company shall be entitled to deduct and withhold
from any amounts payable under this Agreement such amounts as the Company is
required to deduct or withhold therefrom under the Code or under any other
applicable law.
 
(h)         Captions.  Captions contained herein are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of any
provision hereof.
 
(i)          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
 
- 12 -

--------------------------------------------------------------------------------

18.       Arbitration.  Any dispute or claim arising under or relating to this
Agreement (including without limitation the validity or scope of this Agreement
or of any provision hereof or of this Section 17(j) shall be determined
exclusively by binding arbitration.  Disputes include, but are not limited to:
claims for unpaid wages; claims involving meal and rest breaks; benefit claims;
contract claims; claims for equitable relief; tort claims; claims for wrongful
termination; defamation claims; discrimination and retaliation claims; or any
other type of legal or equitable claim that could be made under federal, state,
or local law, and which could be asserted in a court or filed with a government
agency arising out of or relating to this Agreement or Employee’s employment
with Company.  If a dispute is based, in whole or in part, on acts or omissions
by any individual manager or supervisor of Company and Employee also seeks to
recover against such individual in his or her individual capacity, then that
claim is also a dispute subject to this Agreement.  Disputes do not include: (i)
claims that, as a matter of federal law, or state or local law that are not
preempted by federal law, the Parties cannot agree to arbitrate; (ii) claims
within the jurisdictional limitation of small claims courts of the state where
the claim is submitted for resolution; (iii) claims for workers’ compensation
benefits; and (iv) claims for unemployment insurance compensation benefits.  If
a claim includes disputes subject to arbitration under this Agreement but also
claims that are not subject to arbitration under this Agreement, the Company and
Employee agree that all arbitrable disputes will be arbitrated pursuant to the
terms of this Agreement before commencement of litigation of claims excluded
from arbitration to the maximum extent permitted by applicable law.  For the
avoidance of doubt, because this Agreement is subject to the Federal Arbitration
Act (see below), arbitrable disputes include claims in California pursuant to
the California Fair Employment and Housing Act and the California Labor Code
with the exception of Private Attorneys General Act (“PAGA”) claims (unless
applicable law would otherwise permit the arbitration of PAGA claims).  This
Agreement, any arbitration proceedings held pursuant to this Agreement, and any
state court, federal court, or other proceeding concerning arbitration under
this Agreement are expressly subject to and governed by the Federal Arbitration
Act, 9 U.S.C.  § 1 et seq.  (“FAA”).  The Company and Employee acknowledge that
Company’s business and Employee’s employment involve interstate commerce. 
Unless the Company and Employee agree otherwise, arbitration will be
administered by the Judicial Arbitration and Mediation Services (“JAMS”)
pursuant to its Employment Arbitration Rules & Procedures and Federal Rule of
Civil Procedure Rule 68.  Unless applicable law requires otherwise, the
arbitrator will have the authority to determine the enforceability of this
Agreement as well as whether a claim is arbitrable, both of which will be
decided under the FAA.  The JAMS Rules are available online at
http://www.jamsadr.com/rules‑employment‑arbitration and Federal Rule of Civil
Procedure 68 is available at http://www.law.cornell.edu/rules/frcp/rule_68. 
Both are available from Company upon request.  If there is a conflict between
the JAMS Rules and this Agreement, this Agreement governs.  The arbitrator shall
have the authority to adjudicate any cause of action, or the entire claim,
pursuant to a motion for summary judgment and/or adjudication and to set
deadlines for filing motions for summary judgment and/or adjudication, and to
set briefing schedules for any motions.  All arbitration fees and costs will be
split equally by the Parties, except to the extent otherwise required by
applicable law or if the Company otherwise agrees to pay the arbitration fees
and costs.  Each party will pay its own attorneys’ fees and costs, if any;
provided that if either party prevails on a claim which affords the prevailing
party attorneys’ fees pursuant to applicable law, statute, or contract, the
arbitrator may award reasonable attorneys’ fees and costs consistent with
applicable law.  Except as otherwise required under applicable law: (i) Employee
and the Company expressly intend and agree that class action or collective
action procedures will not be asserted, nor will they apply, in any arbitration
of disputes pursuant to this Agreement; (ii) Employee and the Company agree that
each will not assert class or collective action disputes against the other in
arbitration or otherwise, including in any civil court; and (iii) both Employee
and the Company will only submit their/its own individual claims in arbitration
and will not seek to represent the interests of any other person in the
arbitration.  Employee and the Company expressly waive the right to assert or
participate in any class or collective action as a class member against the
other regarding any dispute, whether in a civil court or in arbitration.  The
arbitrator shall have no jurisdiction or authority to compel any class or
collective claim or consolidate different arbitration proceedings.  The
arbitrator shall have no jurisdiction to join any other party to an arbitration
between Employee and the Company (except as set forth above).  This Agreement
does not prevent either Employee or the Company from participating as a witness
or providing testimony in any proceeding, whether in court or in arbitration,
nor does this Agreement limit any rights Employee may have regarding the
disclosure of claims of unlawful acts in the workplace.  Unless applicable law
requires otherwise, the arbitrator will apply California law, except for any
claim to which federal substantive law would apply.  The arbitration will be
conducted in San Francisco, California or where applicable law requires.  The
Company and Employee each expressly waive the right to a jury trial and any
other civil court proceeding and agree that the arbitrator’s award will be final
and binding on the parties.  Should any provision of this paragraph be deemed
unenforceable or invalid, such provision will be severed and the remainder of
this paragraph will be enforceable to the fullest extent of the law.  Employee
has read this paragraph and affirmatively agrees to and gives this specific
authorization to submit to arbitration as described in this Agreement.
 
- 13 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 

 
CAI INTERNATIONAL, INC.
     
By:
/s/ David Remington
 
Name: David Remington
 
Title: Chairman of the Board of Directors
     
EMPLOYEE
     
/s/ Timothy B. Page
 
Timothy B.  Page



- 14 -

--------------------------------------------------------------------------------

EXHIBIT A:  Employment, Confidential Information and Intellectual Property
Assignment Agreement




- 15 -

--------------------------------------------------------------------------------